454 F.2d 735
UNITED STATES of America, Plaintiff-Appellee,v.Stanley BROCK, a/k/a Sonny Brock, Defendant-Appellant.
No. 71-1079 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 20, 1972.

Daniel S. Pearson, Alan M. Medof, Pearson & Josefsberg, P. A., Miami, Fla., for Stanley Brock.
Robert W. Rust, U. S. Atty., Miami, Fla., James H. Walsh, Atty., U. S. Dept. of Justice, Miami, Fla., for United States, Sidney M. Glazer, Shirley Baccus-Lobel, Attys., Dept. of Justice, Washington, D. C., of counsel.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
Defendant, a previously convicted felon, was indicted and convicted of willfully and knowingly possessing a firearm in violation of 18 U.S.C. App. Sec. 1202(a).  The conviction must be reversed because the government neither alleged nor proved that the firearm was possessed "in commerce or affecting commerce," as required by the recent decision of the United States Supreme Court in United States v. Bass, 404 U.S. 336, 92 S.Ct. 515, 30 L.Ed.2d 488.


2
Reversed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I